Citation Nr: 1103990	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right foot numbness.  

3.  Entitlement to service connection for chronic right hip 
strain, claimed as secondary to a right knee disability.  

4.  Entitlement to an initial disability evaluation greater than 
10 percent for postoperative right knee degenerative joint 
disease (DJD) (hereafter "right knee disability").  

5.  Entitlement to an initial disability evaluation greater than 
20 percent for residuals of right distal tibia and fibula 
fractures.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The Veteran testified at a hearing in support of his claims in 
March 2010 before the undersigned Acting Veterans Law Judge.  The 
record was held open for an additional 60 days, during which the 
Veteran submitted VA treatment records and information.  This 
evidence will be considered by the Agency of Original 
Jurisdiction (AOJ) in the first instance on remand.  

The issues of entitlement to service connection for low back 
pain, right foot numbness, and chronic left hip strain, and 
entitlement to increased initial evaluations for a right leg and 
right knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for a low back 
disability and right foot numbness were denied in June 1981.  He 
did not appeal that decision.  

2.  Evidence received since June 1981 relates to unestablished 
facts necessary to substantiate the claims, particularly that of 
current diagnoses, and therefore raises a reasonable possibility 
of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The June 1981 decision denying service connection for a low 
back disability and right foot numbness is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2010).   

2.  New and material evidence has been submitted regarding the 
Veteran's claims of entitlement to service connection for a low 
back disability and right foot numbness; therefore, these claims 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The RO has a duty to notify and assist the Veteran pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  Regarding the new and 
material evidence issues, the evidence supports a grant of these 
claims, as new and material evidence has been submitted 
sufficient to reopen the previously denied claims.  Accordingly, 
the purpose of the notice requirement for these claims has been 
fulfilled.  There can be no prejudice to the Veteran in not 
having received proper notice on the new and material evidence 
aspect of his claims because of the favorable nature of the 
Board's decision.  Accordingly, the Board may proceed to decide 
the reopening aspect of the claims for service connection for a 
low back disability and right foot numbness.  As to the duty to 
assist, further development is required before these claims may 
be decided on the merits, as is discussed in the Remand portion 
of the decision below. 

The Veteran was provided with a Travel Board hearing in March 
2010.  During the hearing, the Board specifically suggested the 
submission of evidence that would assist the Veteran in 
substantiating his new and material evidence claims.  
Specifically, it was suggested that the Veteran obtain an opinion 
from his VA physician.  The record was then held open for 60 days 
so the Veteran could submit additional records, which he did in 
April 2010.  The Board did not specifically suggest the 
submission of evidence that would assist the Veteran in 
substantiating his claim for service connection for his right hip 
or his claims for increased initial evaluations.  However, the 
undersigned informed the Veteran that a current examination may 
be needed to obtain an opinion regarding the theory of 
entitlement to service connection on a secondary basis and to 
accurately reflect the severity of his current symptoms.  
Although the Board did not suggest that the Veteran submit 
specific evidence, there is no prejudice to him, as the Board is 
now remanding this case to obtain a new examination and 
additional records.  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  

II.  New and Material Evidence

In June 1981, the RO denied the Veteran's claims for entitlement 
to service connection for a low back disability and right foot 
numbness because he did not have a current diagnosis for either 
claimed condition.  The Veteran did not appeal the decision.  
Therefore, the June 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2010).  New and material evidence must be submitted in 
order to reopen the claims after a final denial.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Although the Veteran, at his March 2010 Travel 
Board hearing, advanced a theory of entitlement to service 
connection on a secondary basis, a claim based on a new theory of 
entitlement is not a new claim, but constitutes an application to 
reopen the previously denied claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Therefore, new and material evidence is still 
required in this case.  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  However, 
this presumption only applies with regard to whether the evidence 
is sufficient to reopen the claim.  The evidence to be considered 
in making the new and material determination is that added to the 
record since the last final denial on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Since June 1981, VA has received VA treatment records, VA 
examination reports, lay statements from the Veteran, and a 
transcript of his March 2010 Travel Board hearing.  All of this 
evidence is new.  An April 2010 VA treatment record provides a 
diagnosis of lumbosacral arthritis and os trigonum syndrome of 
the feet.  This evidence relates directly to the reason for the 
prior denial, that is, a current diagnosis of a low back 
disability and a diagnosis for the cause of the Veteran's right 
foot numbness or pain.  It also references a relationship to the 
Veteran's military service.  Specifically, that the Veteran has 
had back and foot pain since a motor vehicle accident in service.  
Further, a VA physician hypothesized that some of the Veteran's 
discomfort stemmed from an altered gait, presumably due to his 
service-connected right knee and right leg disabilities.  
Presuming its credibility, this evidence raises a reasonable 
possibility of substantiating the claims for service connection.  
Therefore, new and material evidence having been submitted, the 
previously denied claims are reopened.  However, further 
development must be conducted in accordance with the terms of the 
Remand as outlined below before the Board may address the 
underlying claims for service connection.


ORDER

As new and material evidence has been submitted, the petition to 
reopen the claim of entitlement to service connection for a low 
back disability is granted to this extent only.  

As new and material evidence has been submitted, the petition to 
reopen the claim of entitlement to service connection for right 
foot numbness is granted to this extent only.


REMAND

	I.  Records

At his March 2010 hearing, the Veteran testified that he was 
treated by Dr. S. M., a VA podiatrist, in 2005.  He stated that 
Dr. S. M. worked at the VA Medical Center (VAMC) at Mather Clinic 
in Sacramento, and then relocated.  The records from this health 
care provider are not associated with his claims folder and may 
be relevant to his claims.  Further, in September 2010, the Board 
received a statement from the Veteran's representative indicating 
that VA treatment records from the VAMC in San Francisco and the 
VAMC Martinez system of clinics were absent from the claims 
folder.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the Board finds that a remand is required for the purpose of 
obtaining these VA treatment records. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

	II.  Examination

At his March 2010 travel Board hearing, the Veteran asserted that 
his low back disability, right foot numbness, and chronic right 
hip strain are the result of, or related to, his service-
connected right knee and right leg disabilities.  A disability 
can be service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be established 
by any increase in severity (i.e., aggravation) of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b),  
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  As discussed below, an examination is required to 
address this theory of entitlement in greater detail.  See 38 
C.F.R. § 4.2 (2009) (noting that if the examination report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (finding that when the VA undertakes to either provide an 
examination or to obtain an opinion, it must ensure that the 
examination or opinion is adequate).

The Board finds that an additional VA examination is necessary 
for proper adjudication of the Veteran's claims.  Further, due to 
the complexity of the medical and factual issues presented in 
this case (e.g., the Veteran's leg length discrepancy), and the 
need to bring this matter to final resolution, the Board directs 
that the examinations on remand will need to be conducted by a 
board-certified specialist.

A.  Low Back and Right Hip

The Veteran underwent a VA examination for his low back and right 
hip disabilities in June 2005.  For multiple reasons, this 
examination is not adequate, and this case must be remanded so 
that the Veteran can undergo a new examination.  The examination 
did not address the impact of a discrepancy in the length of his 
legs, even though it was measured as a one centimeter discrepancy 
and described as "a history of right leg shortening."  The 
examiner then simply concluded that because the Veteran worked in 
construction after service, the disabilities were unrelated to 
his in-service injury and service-connected disabilities.  The 
Board finds this response to be entirely inadequate on its face 
for purposes of deciding these claims.  Additionally, at his 
March 2010 hearing, the Veteran stated that he worked as a 
general contractor in a supervisory capacity and did not often 
engage in manual labor.  See 38 C.F.R. § 4.2 (2010).

B.  Right Foot

With regard to the Veteran's right foot disability, after 
reopening the claim, the Board finds that further development is 
required.  The Veteran has a diagnoses of right ankle 
disabilities and os trigonum syndrome.  Further, he had surgery 
on his right ankle area in service.  In April 2010, a VA 
physician stated that the Veteran's right ankle problems are 
"probably due to the past trauma" that the Veteran reported 
sustaining in service.  This statement provides an indication 
that the Veteran's right foot condition may be related to 
service.  Therefore, a VA examination is required that includes a 
request for a medical nexus opinion.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

C.  Right Knee and Right Leg

At his March 2010 hearing, the Veteran credibly testified that 
his service-connected right knee and right leg disabilities had 
increased in severity since his June 2005 VA examination.  His 
most recent examination is over five years old, and may not 
accurately reflect the current severity of his disabilities.  
Given the Veteran's report of a change in his condition since 
that time, a new orthopedic examination to obtain more current 
findings is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 
(1993) (when a claimant asserts that his disability is worse than 
when originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, VA's duty to 
assist includes providing a new medical examination).



Accordingly, this case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA 
treatment records and progress reports from 
Dr. S. M. and any other clinicians at the 
VAMC in Sacramento, as well as records from 
the San Francisco VAMC and the Martinez 
system of clinics (Redding and Chico), and 
any other VA facility where the Veteran has 
received treatment for his low back, right 
hip, right foot, right knee, and right leg, 
excluding those already associated with the 
claims folder.

2.  After all outstanding VA treatment 
records have been associated with the 
claims file, the Veteran should be 
scheduled for a VA joints and spine 
examination conducted by a board-
certified orthopedic specialist (or 
other appropriate specialist) to 
determine the nature, extent, and etiology 
of any low back, right hip, and right foot 
conditions he may have, as well as the 
current severity of the Veteran's right 
knee and right leg disabilities. 

The claims folder must be made available 
for the examiner to review.  Any indicated 
tests and required X-rays, if any, should 
be conducted.  All pertinent pathology 
should be noted in the examination report. 

(a)  If a diagnosis of a low back, right 
hip, or right foot disability is 
appropriate for any time period, the 
examiner must provide an opinion as to 

(1) whether it is at least as likely 
as not (i.e., a probability of at 
least 50 percent or more) that these 
conditions are related to an event, 
injury or disease in service, 
specifically including the Veteran's 
in-service motor vehicle accident; and 

(2) whether, if any of these 
conditions are not directly related to 
service, any increase in severity of 
the low back, right hip, or right foot 
disabilities that is beyond the 
natural progress of the conditions is 
proximately due to, or the result of, 
the Veteran's service-connected right 
knee and right leg disabilities.  The 
examiner also is specifically asked to 
comment on whether the Veteran has a 
leg length discrepancy from his 
treatment after the motor vehicle 
accident, and if so, what impact it 
has on the claimed conditions.

A complete rationale must be provided 
for all opinions rendered.  In the 
extraordinary circumstance that the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.

(b) The examiner must determine the 
extent and severity of both the Veteran's 
service-connected right knee disability 
and right leg disability.  The examiner 
should report all pertinent findings, 
including ranges of motion and a 
discussion of functional loss.  The 
examiner should also address whether the 
Veteran's condition fluctuates in degree, 
and its impact on his ability to work.

A complete rationale must be provided 
for all opinions rendered.  In the 
extraordinary circumstance that the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.

3.  After the above has been completed, the 
RO should readjudicate all of the claims on 
appeal taking into consideration all 
evidence received or obtained since the 
last Supplementary Statement of the Case 
(SSOC).  If any disposition remains 
unfavorable, send the Veteran and his 
representative a SSOC and give them an 
appropriate period of time to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


